              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00067-MR


DMARCIAN, INC.,             )
                            )
              Plaintiff,    )
                            )
     vs.                    )                    ORDER
                            )
DMARCIAN EUROPE BV,         )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on the Defendant’s Response [Doc.

61] to the Court’s Show Cause Order [Doc. 54] as to why the Defendant

should not be held in contempt for violations of the Court’s Preliminary

Injunction [Doc. 39]. The Court conducted a hearing on July 28, 2021, on

the return of the Court’s Show Cause Order.

I.    PROCEDURAL BACKGROUND

      On May 26, 2021, the Court entered an Order imposing a Preliminary

Injunction against the Defendant. [Doc. 39]. The Preliminary Injunction

enjoined the Defendant, its officers, agents, servants, employees, attorneys,

affiliates, and those persons in active concert or participation with it from:

            (1) providing services to any customers located
            outside of Europe, Africa, or Russia, except for the



       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 1 of 27
    six customers detailed in the Defendant’s Brief on
    Proposed Voluntary Commitments [Doc. 32 at 4 n.3];

    (2) providing access to any of its websites to IP
    addresses from countries outside of Europe, Africa,
    or Russia. The Defendant shall inform website
    visitors from outside of those areas that it does not
    create new accounts in that region and shall direct
    those customers to contact dmarcian, Inc. for
    services     through     the    Plaintiff’s   website
    https://dmarcian.com;

    (3) making changes to the copyrighted software
    except as specifically and expressly allowed or
    directed by this Order;

    (4) using the Plaintiff’s trademark in any manner
    unless such use is accompanied by a statement
    which reads: “This trademark is the trademark of
    dmarcian, Inc.       This website is produced and
    generated and posted by dmarcian Europe BV,
    which is a different entity from dmarcian, Inc. This
    trademark is being used at this location without the
    permission of dmarcian, Inc. and only pursuant to the
    terms of a court order allowing its temporary use
    during litigation between dmarcian, Inc. and
    dmarcian Europe BV.” That statement must be at
    least the size of the trademark itself, as presented, or
    12-point type when displayed on a 24” computer
    screen, whichever is larger. Such statement must
    appear immediately adjacent to the location where
    the trademark appears, and must be shown at each
    location where the trademark appears, whether that
    be on the Defendant’s website, in printed material, an
    electronic display, or otherwise;

    (5) displaying any website with the “dmarcian” name
    unless that website includes a statement that “The
    dmarcian software was originally developed by
    dmarcian, Inc. This is not the website of dmarcian,
                               2

Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 2 of 27
             Inc. The website of dmarcian, Inc. can be found at
             https://dmarcian.com.” That statement must be
             displayed as a banner at the top of each page of the
             website on which the dmarcian name appears and
             must be of a size that is at least 12-point type when
             displayed on a 24” computer screen, and the
             reference to the website of the Plaintiff must be a link
             to that website;

             (6) redirecting, encouraging, or allowing any
             customer to change its service provider or payment
             recipient from dmarcian, Inc. to dmarcian Europe,
             BV; or

             (7) making any public statement about dmarcian, Inc.
             except as expressly allowed or directed herein.

[Doc. 39 at 75-77].

      On June 22, 2021, the Plaintiff filed a Motion for Order to Show Cause.

[Doc. 43]. The Plaintiff argues that the Defendant is violating the Preliminary

Injunction by continuing to use the Plaintiff’s trademark without the obligatory

disclaimers, continuing to display the “dmarcian” name without the obligatory

disclaimers, soliciting customers to change service providers from the

Plaintiff to the Defendant, and making public statements about the Plaintiff.

[Id. at 1-2]. The Plaintiff seeks sanctions, including reasonable attorney’s

fees. [Id. at 3].

      On June 28, 2021, the Court entered the present Show Cause Order,

directing the Defendant to show cause why the Court should not impose

sanctions for failure to comply with the Preliminary Injunction. [Doc. 54]. On
                                        3

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 3 of 27
July 6, 2021, the Defendant filed its response to the Court’s Order to Show

Cause.     [Doc. 61].   On July 13, 2021, the Plaintiff replied.      [Doc. 66].

Accompanying their filings the parties have presented extensive written

testimony and documentary evidence showing the manner in which the

Defendant has acted in response to the Preliminary Injunction. The Court

conducted a hearing on July 28, 2021, on the return of the Court’s Show

Cause Order and thereby provided an opportunity for the Defendant to show

why it should not be held in civil contempt.

II.   STANDARD OF REVIEW

      District courts have “inherent power to enforce compliance with their

lawful orders through civil contempt.” Sullivan v. United States, 384 U.S.

364, 370 (1966). “That power includes the ability to award damages and

attorney's fees to an aggrieved party.” Rainbow Sch., Inc. v. Rainbow Early

Educ. Holding LLC, 887 F.3d 610, 617 (4th Cir. 2018) (citing Hutto v. Finney,

437 U.S. 678, 691 (1978)). To establish civil contempt, there must be clear

and convincing evidence of four elements:

             (1) the existence of a valid decree of which the
             alleged contemnor had actual or constructive
             knowledge; (2) that the decree was in the movant's
             “favor”; (3) that the alleged contemnor by its conduct
             violated the terms of the decree, and had knowledge
             (at least constructive knowledge) of such violations;
             and (4) that the movant suffered harm as a result.

                                       4

         Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 4 of 27
United States v. Ali, 874 F.3d 825, 831 (4th Cir. 2017).

III.   FACTUAL BACKGROUND

       Upon consideration of the evidence presented by the parties, the Court

finds the following facts to be established by clear and convincing evidence:

       A.    Defendant’s Refusal to Give Injunction to the Dutch Court

1.     On January 29, 2021, the Defendant commenced an action against the

       Plaintiff in a Dutch court. [Doc. 26-1 at ¶ 39].

2.     On February 1, 2021, the Dutch court entered an injunction against the

       Plaintiff without the Plaintiff having filed an appearance. [Id.].

3.     On March 12, 2021, the Plaintiff commenced the present action in this

       Court. [Doc. 1].

4.     On March 25, 2021, the Plaintiff filed a motion for a temporary

       restraining order and preliminary injunctive relief. [Doc. 6].

5.     On March 30, 2021, the Defendant filed a memorandum in opposition

       to the Plaintiff’s motion for injunctive relief, arguing in part that an

       injunction by this Court preventing the Defendant from servicing

       customers in Europe, Russia, and Africa would “contradict a Dutch

       court’s recent judgment that Plaintiff and its founder must “grant

       dmarcian Europe access to the (computer) systems necessary to

       service its customers,” [Doc. 11 at 1], and that the Plaintiff was “wrong

                                        5

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 5 of 27
     to ask [this] Court to interfere with [the Dutch] proceedings and decide

     whether . . . dmarcian Europe can continue to operate its business in”

     Europe, Russia, and Africa [Id. at 2].

6.   On March 31, 2021, this Court denied the Plaintiff’s motion for a

     temporary restraining order and held the motion for preliminary

     injunction in abeyance pending further presentation of evidence and

     briefing by the parties.    A hearing on the motion for preliminary

     injunction was scheduled for April 23, 2021. [Doc. 12].

7.   On April 6, 2021, the Plaintiff moved to set aside the injunction entered

     by the Dutch court. [Doc. 26-1 at ¶ 41].

8.   On April 19, 2021, the Defendant filed a Motion to Dismiss in this Court

     for lack of personal jurisdiction and forum non conveniens. [Doc. 22].

9.   At the April 23, 2021 hearing, the Defendant reiterated its argument

     that the Plaintiff’s requested injunctive relief was essentially a request

     for this Court “to second-guess proceedings that are going forward in

     the Dutch courts under Dutch law.” [Doc. 34 at 190]. The Defendant

     further argued that “we're potentially going to end up in a situation

     where the Dutch court is ordering this plaintiff to do one thing, the U.S.

     court is ordering the defendant to do something that, you know, is going

     to be like two trains running together.” [Id. at 191].

                                      6

      Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 6 of 27
10.   Both parties were given the opportunity to submit proposals as to how

      the Court could order the preservation of the status quo without greatly

      impacting the business of either party.

11.   On May 10, 2021, the Dutch court held a hearing on the Plaintiff’s

      attempt to set aside the injunction. [Doc. 57-1 at ¶ 4].

12.   The Dutch court advised the parties to expect a written decision on

      May 31, 2021. [Id. at ¶ 5].

13.   Under Dutch law, a “judge shall not take note of submissions after the

      court determined the decision date without consent of the other

      party[,]” which means that “the case is closed after the hearing and due

      process prevents unilateral submissions to the court after that date.”

      [Id. at ¶ 5].

14.   On May 26, 2021, this Court entered its Preliminary Injunction in this

      case, finding personal jurisdiction over the Defendant and enjoining the

      Defendant from performing certain specified actions. The Preliminary

      Injunction took into account the filings of the parties regarding

      proposed ways of preserving the status quo.            This Court also

      undertook to narrowly tailor the Preliminary Injunction to respect the

      actions and jurisdiction of the Dutch court. [Doc. 39]. In that Order,




                                      7

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 7 of 27
      the Court also denied the Defendant’s Motion to Dismiss on the

      grounds of personal jurisdiction and forum non conveniens. [Id.].

15.   On May 27, 2021, the Plaintiff posted the bond to activate the

      Preliminary Injunction.

16.   On May 28, 2021, the Plaintiff asked the Defendant to provide its

      consent to the submission of the Preliminary Injunction to the Dutch

      court. [Doc. 57-1 at ¶ 6].

17.   The Defendant refused to consent to provide the Preliminary Injunction

      to the Dutch court, with the Defendant’s Dutch counsel explaining to

      the Plaintiff’s Dutch counsel that the refusal to provide the Preliminary

      Injunction to the Dutch court was “in accordance with client’s

      instruction.” [Doc. 47-1 at 2].

18.   Because the Defendant withheld the Preliminary Injunction from the

      Dutch court, the Dutch court issued a ruling on May 31, 2021 without

      knowledge of what had occurred between these parties in this action,

      particularly that this Court had denied the Defendant’s Motion to

      Dismiss and had entered a Preliminary Injunction pertaining to the

      Defendant’s actions. [Doc. 57-1 at ¶ 6].




                                        8

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 8 of 27
      B.    Defendant’s Continued Use of the Plaintiff’s Trademark

19.   The Court’s Preliminary Injunction found that the Plaintiff owned a valid

      trademark for the word “dmarcian” and that the Plaintiff had

      demonstrated a likelihood of confusion stemming from the Defendant’s

      use of that trademark. [Doc. 39 at 50].

20.   The Preliminary Injunction explained that customers were being

      confused by the overlapping services of the Plaintiff and the Defendant

      and that “[s]uch confusion is unsurprising given that the Defendant is

      using the Plaintiff’s mark as its domain name[,]” among other actions.

      [Id. at 51 (citing Doc. 19 at ¶ 138; Doc. 8-1; Doc. 8-2; Doc. 8-3; Doc. 8-

      4; Doc. 8-6; Doc. 8-7)].

21.   The Preliminary Injunction prohibited the Defendant from “using the

      Plaintiff’s [“dmarcian”] trademark in any manner unless such use is

      accompanied” by a disclaimer regarding the ownership of the

      trademark. [Doc. 39 at 76].

22.   Despite the Preliminary Injunction, the Defendant continued to redirect

      traffic to its website from domain names featuring the Plaintiff’s

      “dmarcian”     trademark,     including    dmarcian.eu,     dmarcian.nl,

      dmarcian.co.uk, dmarcian.be, dmarcian.es, dmarcian.fr, dmarcian.at,




                                       9

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 9 of 27
      dmarcian.frl, dmarcian.io, dmarcian.jp, and dmarcian.hk. [Doc. 46 at

      2-4].

23.   The Defendant did not post the required disclaimer on any of its

      websites that received internet traffic from those domain names. In

      fact, the Defendant undertook no action whatsoever to attempt to

      comply with this Court’s Preliminary Injunction as it pertains to the use

      of the domain names that contain the Plaintiff’s trademark.

24.   The Plaintiff sent the Defendant multiple letters complaining about the

      continued use of the “dmarcian” domain names to redirect visitors to

      the Defendant’s websites without the display of the required

      disclaimers. [Doc. 48-1 at 1; Doc. 48-2 at 1; Doc. 48-4 at 2].

25.   Despite the Plaintiff’s objections, the Defendant refused to stop using

      the “dmarcian” domain names to redirect visitors to its website or post

      the disclaimers. [Doc. 48-3 at 1; Doc. 48-5 at 2].

26.   After the Court held a hearing on the Show Cause Order on July 28,

      2021, the Defendant filed a declaration stating that on August 5, 2021

      it voluntarily discontinued redirecting internet traffic to its website from

      the     “dmarcian”   domain     names,      including:   “dmarcian.co.uk,

      dmarcian.nl, dmarcian.fr, dmarcian.es, dmarcian.eu and dmarcian-




                                       10

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 10 of 27
      europe.com . . . and all other domain names under its control that use

      the word “dmarcian.” [Doc. 78 at ¶ 5].

IV.   DISCUSSION

      A.    Defendant’s Refusal to Give Injunction to the Dutch Court

      The Show Cause Order directed the Defendant to explain its decision

to withhold the Preliminary Injunction from the Dutch court. [Doc. 54].

      The Defendant provides several explanations for the refusal to provide

the Preliminary Injunction to the Dutch court. First, the Defendant argues

that “under Dutch procedural law the adversarial part of the proceedings had

already been closed for 3 weeks[.]” [Doc. 57-1 at ¶ 6]. While that is an

undisputed statement of fact and law, it does not explain why the Defendant

withheld the Preliminary Injunction from the Dutch court.

      Second, the Defendant states that it refused to provide the Preliminary

Injunction to the Dutch court because the Defendant did not believe that the

Preliminary Injunction would have changed the Dutch court’s findings,

altered the Dutch court’s determination that it had jurisdiction, or persuade

the Dutch court to reopen the case and schedule a new hearing. [Id.]. The

Defendant’s unilateral determination that the Preliminary Injunction would

not alter the Dutch court’s analysis bears little weight. At the very least, the

Defendant’s refusal to provide the Preliminary Injunction to the Dutch court

                                      11

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 11 of 27
increased the possibility that this Court and the Dutch court would issue

inconsistent or conflicting judgments.      Hypocritically, the Defendant has

repeatedly raised concerns about the possibility of conflicting judgments in

this Court in its briefs on the Plaintiff’s motions for injunctive relief, its own

motion to dismiss, and its own motion to stay the injunction pending appeal.

[Doc. 11 at 12; Doc. 32 at 1; Doc. 60 at 14].

      Third, the Defendant states that it considered the provision of the

Preliminary Injunction to be “undesirable, potentially inequitable and contrary

to due process in view of the fact that the U.S. Order exists of 78 pages with

considerations and findings that require further consultation of the parties to

secure due process[.]” [Doc. 57-1 at ¶ 6]. The Defendant does not explain

why the length of a judicial order makes its provision to the Dutch court

“inequitable” or “contrary to due process.” To the contrary, by withholding a

relevant judicial order from the Dutch court, the Defendant thwarted due

process, undermined cooperation between the two courts, and generally

acted in an inequitable manner.

      Fourth, the Defendant states that it withheld the Preliminary Injunction

from the Dutch court because the Plaintiff “waited until Friday May 28, 2021

with its request for consent, knowing that the decision from the Court of

Rotterdam would be delivered the next working day and was probably

                                       12

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 12 of 27
already drafted[.]” [Id.]. This argument is meritless. The Court entered its

injunction on May 26 at 3:59 p.m. [Doc. 39]. The Plaintiff posted the bond

activating the injunction at 4:24 p.m. the next day (9:24 p.m. in the

Netherlands). [Doc. 66 at 15]. The Plaintiff acted reasonably by asking the

Defendant for consent to submit the Preliminary Injunction to the Dutch court

the next day.

      Finally, the Defendant states that if “the Rotterdam Court would have

reopened the case and scheduled a new hearing upon submission of the

U.S. Order, this would have resulted in a further substantial delay which [the

Defendant would have] found unacceptable” because the Plaintiff had

previously refused to comply with the Dutch court’s order, was attempting to

put the Defendant out of business, and had ignored the Defendant’s previous

requests to communicate about problems between the parties. [Id.]. By

acknowledging the possibility that the Dutch court may have reopened the

case and scheduled a new hearing upon learning of the Preliminary

Injunction, the Defendant undercuts its other explanations for refusing to

provide the Preliminary Injunction to the Dutch court.          Moreover, the

Plaintiff’s actions, wrongful or not, are not a basis for withholding a clearly

relevant order from the Dutch court.       Most importantly, the Defendant

manifests its contempt for this Court and for its order by unilaterally choosing

                                      13

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 13 of 27
not to abide by it because the Defendant found such compliance to be

“unacceptable” to it. How or why the Defendant or its counsel believed that

compliance with this Court’s injunction was purely in its own discretion is not

explained.

         In sum, the Defendant was aware that the Preliminary Injunction was

designed to preserve the status quo by placing very limited and reasonable

restrictions on the Defendant while the Dutch court conducted its

investigation.      The Defendant’s decision to withhold the Preliminary

Injunction from the Dutch court violated a significant purpose of that order

and directly contradicted the Defendant’s prior positions in this Court by

creating a risk of conflicting judgments between this Court and the Dutch

court.        The Defendant’s disingenuous conduct reflects poorly on its

credibility, which is relevant as to whether the Defendant attempted to

comply with the Preliminary Injunction in good faith.

         B.     Defendant’s Continued Use of the Plaintiff’s Trademark

         The Plaintiff argues that the Defendant has continued infringing on its

trademark by redirecting website traffic for various “dmarcian” domain names

to the Defendant’s website without posting the relevant disclaimers that are

required by the Preliminary Injunction. [Doc. 49 at 6-9].




                                        14

          Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 14 of 27
       Although the Defendant admits that it was continuing to redirect traffic

to its website from a variety of “dmarcian” domain names, the Defendant

argues that employing the Plaintiff’s trademark to redirect visitors to its

websites did not violate the Preliminary Injunction and cannot support a

contempt finding because “there is no specific command about domain

names in the Preliminary Injunction.” [Doc. 61 at 16]. This argument is

meritless. The Preliminary Injunction specifically forbade the Defendant from

“using the Plaintiff’s trademark in any manner” unless accompanied by the

relevant disclaimer.       [Doc. 39 at 76 (emphasis added)].               As such, the

Preliminary Injunction made clear that the Defendant could not use the

Plaintiff’s trademark without the relevant disclaimers (whether in a domain

name or otherwise).1          At a minimum, the Defendant had constructive

knowledge that continuing to use the “dmarcian” domain names would

violate the Preliminary Injunction, as directing internet traffic to the

Defendant’s business by using domain names consisting of the Plaintiff’s



1 The Court offered both parties the opportunity to submit proposed restraints that would
preserve the status quo and protect the parties’ business interests during the proceedings
in this Court and the Dutch courts. [Doc. 34 at 203-205]. While the Defendant submitted
proposed restraints, [Doc. 32], it did not propose a rebranding such as what it has
undertaken. After the Court entered its Preliminary Injunction, however, the Defendant
opted to rebrand rather than comply with the scheme contemplated in the parties’ filings
and the Preliminary Injunction. If there was any confusion associated with the mandate
in the Preliminary Injunction, it resulted from the Defendant’s choice to follow a course of
action that was not contemplated by its proposed restraints or the Preliminary Injunction.
                                            15

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 15 of 27
trademark is among the purest modern forms of trading on the Plaintiff’s

name.

      The Defendant further argues that its use of the domain names did not

create a likelihood of confusion because the domain names merely

redirected visitors to the Defendant’s rebranded websites, which “feature the

DMARC Advisor name and logo” and “do not mention” the Plaintiff or

“dmarcian.” [Doc. 61 at 14-15]. However, the Plaintiff has demonstrated that

consumers are actually being confused by the overlapping services being

offered by the Plaintiff and the Defendant. As the Preliminary Injunction

explained, “[s]uch confusion is unsurprising given that the Defendant is using

the Plaintiff’s mark as its domain name[.].” [Doc. 39 at 51 (emphasis added)

(citing Doc. 19 at ¶ 138; Doc. 8-1; Doc. 8-2; Doc. 8-3; Doc. 8-4; Doc. 8-6;

Doc. 8-7)]. It is unclear why the Defendant now argues that “there is no

likelihood of confusion” stemming from its continued use of the domain

names when the Preliminary Injunction explicitly stated that the use of the

domain names was causing consumer confusion. [Doc. 61 at 14]. This

argument is meritless.

      The Defendant further argues that the use of a domain name cannot

constitute trademark infringement under the Fourth Circuit’s decision in

Lamparello v. Falwell, 420 F.3d 309 (4th Cir. 2005). [Doc. 61 at 14]. In

                                     16

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 16 of 27
Lamparello, Jerry Falwell’s claimed that his “Falwell” trademarks were being

infringed by a parody website located at www.Fallwell.com. 420 F.3d 309,

310 (4th Cir. 2005). Falwell argued that the mere similarity between the two

domain names was sufficient to establish trademark infringement under the

“initial interest confusion theory,” which bars “a competitor from luring

potential customers away from a producer by initially passing off its goods

as those of the producer's, even if confusion as to the source of the goods is

dispelled by the time any sales are consummated.” Id. at 316. The Fourth

Circuit rejected that argument, explaining that the relevant inquiry was

“whether the use in its entirety creates a likelihood of confusion” when viewed

“in the context in which it is seen by the ordinary consumer.” Id.2 The Fourth

Circuit explained that the similarities between the domain names did not

establish a likelihood of confusion because the parody site did not offer

similar goods or services as Falwell’s website; the parody site featured a

prominent disclaimer explaining that it was not affiliated with Jerry Falwell

and provided a hyperlink to Falwell's website; the parody site looked different

from Falwell’s website; visitors to the parody website “quickly realized that

Reverend Falwell was not the source of the content therein[;]” and the parody


2 The Defendant’s discussion of the “initial interest confusion theory” is inapposite. The
preliminary injunction did not rely on the “initial interest confusion theory” as a basis for
finding a likelihood of success on the Plaintiff’s trademark infringement claim.
                                             17

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 17 of 27
website was not attempting to profit from the business interests that were

protected by the trademarks. Id. at 315-17. Accordingly, the Fourth Circuit

concluded that the parody site did not infringe on Falwell’s trademarks

because there was no likelihood of consumer confusion. Id.

      Unlike Lamparello, there was a serious risk of consumer confusion

stemming from the Defendant’s continued use of the “dmarcian” domain

names because the Plaintiff and the Defendant offer essentially identical

services; the Defendant has refused to post a disclaimer on its websites;

visitors have been confused about the similarities between the Plaintiff and

the Defendant’s branding; and the Defendant’s site attempts to profit from

the business interests that are protected by the Plaintiff’s trademarks. While

the Defendant argues that this case is like Lamparello because the parties’

websites look different after the Defendant rebranded and changed the logo

and color scheme of its websites, the parties’ websites still look substantially

similar and have the same layout, the same features in the same places, the

same functionality, and virtually identical text. Under such circumstances,

the unauthorized use of a company’s trademark to redirect visitors to a

different website constitutes trademark infringement. See People for Ethical

Treatment of Animals v. Doughney, 263 F.3d 359, 365 (4th Cir. 2001);

Herrmann Int'l, Inc. v. Herrmann Int'l Eur., No. 1:17-CV-00073-MR, 2021 WL

                                      18

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 18 of 27
861712, at *10 (W.D.N.C. Mar. 8, 2021) (Reidinger, C.J.); Buzz Off Insect

Shield, LLC v. S.C. Johnson & Son, Inc., No. 1:05-CV-363, 2009 WL

10712996, at *2 (M.D.N.C. July 30, 2009).3 After all, any consumer who

seeks the Plaintiff’s services by accessing a domain name with the Plaintiff’s

trademarked name in it, and there finds a business providing that precise

service, the different name displayed by the Defendant would most likely lead

the consumer to conclude that the Plaintiff has rebranded.

       The Defendant further argues its continued use of the “dmarcian”

domain names did not violate the Preliminary Injunction because it would

have been impossible to place the disclaimer adjacent to a domain name, as

required by the injunction. [Doc. 61 at 16]. The Defendant also argues that

the disclaimer’s reference to “this trademark” no longer made sense after the

Defendant rebranded to DMARC Advisor and started displaying its DMARC

Advisor trademark on its website.              [Doc. 61 at 16].         The Defendant’s

argument that it cannot place a disclaimer immediately adjacent to a domain

name is disingenuously technical. Even though the Defendant could not

place the disclaimer in the address bar of an internet browser, the Defendant


3 Even if the parties’ websites had appeared materially different following the rebrand, the
touchstone for the likelihood of confusion inquiry is the “content of the website” rather
than its appearance. Lamparello, 420 F.3d at 315-17. Because the parties’ websites
offer essentially the same content, the Defendant’s use of the Plaintiff’s trademark is likely
to cause consumer confusion, particularly because the Defendant and the Plaintiff are
competitors who offer identical services.
                                             19

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 19 of 27
made no good faith attempt to comply with the Preliminary Injunction, for

instance by posting a slightly modified version of the required disclaimer as

the landing page of its websites that received traffic from the “dmarcian”

domain names. The consumer could then choose to search out the Plaintiff’s

site or proceed to the Defendant’s. The Defendant also could have made a

good faith attempt to comply with the Preliminary Injunction by moving the

Court to clarify or amend the disclaimer language after it rebranded. Notably,

the Defendant filed a motion to amend or clarify the Preliminary Injunction

but made no argument asserting any confusion or issues with the disclaimer

language. Instead, the Defendant unilaterally chose to ignore the disclaimer

requirement. That falls far short of making a good faith attempt to comply

with the Preliminary Injunction. It was, in fact, no attempted compliance at

all.

       In sum, the Preliminary Injunction gave the Defendant actual and

constructive knowledge that using the Plaintiff’s trademark as a domain

name to redirect visitors to its website constituted trademark infringement.

The Defendant received multiple notices of those violations and therefore

had constructive knowledge that its continued use of the Plaintiff’s trademark

in domain names violated the Preliminary Injunction. Rainbow Sch., Inc. v.

Rainbow Early Educ. Holding LLC, 887 F.3d 610, 618-19 (4th Cir. 2018).

                                     20

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 20 of 27
Even though the nature of the infringement makes it difficult to ascertain the

exact harm to the Plaintiff because it is impossible to know how many

potential customers were redirected to the Defendant’s website after

entering the Plaintiff’s trademark into a search engine or an address bar, the

Defendant’s continued use of the Plaintiff’s trademark presumptively causes

harm. Rainbow Sch., Inc. v. Rainbow Early Educ. Holding LLC, No. 5:14-

CV-482-BO, 2016 WL 7243538, at *3 (E.D.N.C. Dec. 14, 2016), aff'd, 887

F.3d 610 (4th Cir. 2018) (citing Rebel Debutante LLC v. Forsythe Cosmetic

Grp., Ltd., 799 F. Supp. 2d 558, 580 (M.D.N.C. 2011)). Moreover, the

Defendant’s continued use of the Plaintiff’s trademark enabled the

Defendant to collect consumer information and customer relationships that

may otherwise have been obtained by the Plaintiff from users seeking its

services by visiting websites under its trademark. [Doc. 45-2]. Further, as

demonstrated by the exhibits submitted throughout this matter, the

Defendant’s continued use of the Plaintiff’s trademark has caused consumer

confusion. [Doc. 19 at ¶ 138; Doc. 8-1; Doc. 8-2; Doc. 8-3; Doc. 8-4; Doc. 8-

6; Doc. 8-7); see also Doc. 44 at ¶¶ 1-13; Doc. 64 at ¶¶ 2, 6-9]. That is

sufficient to establish harm to the Plaintiff.

      For these reasons, the Court concludes that there is clear and

convincing evidence that the Preliminary Injunction was a valid decree of

                                        21

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 21 of 27
which the Defendant had actual knowledge; that the Preliminary Injunction

was in the Plaintiff’s favor; that the Defendant had at least constructive

knowledge that its continued use of the “dmarcian” domain names violated

the Preliminary Injunction; and that the Plaintiff suffered harm as a result.

Accordingly, the Court concludes that the elements of civil contempt are

established here. United States v. Ali, 874 F.3d 825, 831 (4th Cir. 2017).4

       C.     Defendant’s Continued Display of the Plaintiff’s Trademark

       The Plaintiff also moves for civil contempt on the grounds that the

Defendant violated the Preliminary Injunction by continuing to display the

Plaintiff’s trademark in various places. [Doc. 49 at 9-10]. The Defendant

states that it has removed every reference that has been located. [Doc. 57-

18 at ¶ 51]. The documentary evidence presented to the Court shows that

the Defendant had made significant effort to remove the Plaintiff’s “dmarcian”

name from its internet presence. Even though the Defendant may not have

been successful in removing every single reference to the Plaintiff’s



4 Because the Plaintiff sought civil contempt against the Defendant, rather than its agents,
the Court does not address the actions of Alfred Meijboom or Hubert J. Harmeling, who
appear to be responsible for the Defendant’s violation of the Preliminary Injunction.
Wilson v. United States, 221 U.S. 361, 376 (1911) (explaining that “[a] command to the
corporation is in effect a command to those who are officially responsible for the conduct
of its affairs[,]” and that “[i]f they, apprised of the writ directed to the corporation, prevent
compliance or fail to take appropriate action within their power for the performance of the
corporate duty, they, no less than the corporation itself, are guilty of disobedience, and
may be punished for contempt.”).
                                               22

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 22 of 27
trademark, the Plaintiff has not shown by clear and convincing evidence what

amounts to a purposeful or contemptuous violation of the Preliminary

Injunction in this regard.

      D.     Defendant’s Continued Solicitation of Customers

      The Plaintiff also moves for civil contempt on the grounds that the

Defendant violated the Preliminary Injunction by continuing to solicit the

Plaintiff’s customers to change service providers to the Defendant. [Doc. 49

at 10-13].    The Preliminary Injunction prohibited the Defendant from

“redirecting, encouraging, or allowing any customer to change its service

provider or payment recipient from [the Plaintiff] to [the Defendant].” [Doc.

39 at 77]. That language attempted to preserve the status quo between the

parties by preventing the Defendant from tortiously interfering with the

Plaintiff’s customers. The parties, however, have struggled to apply this

wording of the Preliminary Injunction and have been unable to clearly

ascertain which customers are serviced by each. In light of this ambiguity of

application, and the Defendant’s belief that it was merely servicing its own

customers, the Court finds that it has not been shown by clear and

convincing evidence that the Defendant had actual or constructive




                                     23

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 23 of 27
knowledge that its continued solicitation of certain customers violated the

Preliminary Injunction.5

      E.     Sanctions

      Having concluded that the Defendant’s actions constituted civil

contempt, the Court turns next to sanctions. The Court has the inherent

power to coerce compliance with its orders, and it may exercise that authority

by ordering a defendant to be incarcerated or to pay a fine, or both, until he

purges himself of his contempt. Int'l Union, United Mine Workers of Am. v.

Bagwell, 512 U.S. 821, 828 (1994). This Court has broad discretion to craft

civil contempt remedies. In re Gen. Motors Corp., 61 F.3d 256, 259 (4th Cir.

1995). Any remedy, however, “must be remedial and compensatory and,

unlike criminal contempt, nonpunitive.” Id.

      Having reviewed the extensive evidence submitted by the parties

throughout this matter, the Court concludes that the imposition of sanctions

is necessary to compensate the Plaintiff for the Defendant’s failure to comply

with the Preliminary Injunction. Based on the volume of business of both

Plaintiff and Defendant, and considering what is warranted to encourage



5Based on the arguments and evidence presented by the parties in this matter, the Court
will, contemporaneously herewith, modify the Preliminary Injunction to ensure that it does
not prevent the Defendant from servicing customers with whom it has valid contracts while
also protecting the Plaintiff from tortious interference with its contractual relations.

                                           24

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 24 of 27
compliance with the Preliminary Injunction, the Court finds that a sanction in

the amount of $5,000.00 per day for the period of violation is adequate.

Therefore, the Defendant will be sanctioned $5,000 for each day, starting

from May 29, 2021,6 that the Defendant continued to operate any of the

websites featuring “dmarcian” domain names following the entry of the

Preliminary Injunction. Such sanctions shall continue to be imposed until the

contempt is purged.

      The Defendant has already provided some evidence of its attempts to

purge its contempt “voluntarily.” The parties will be given an additional

fourteen (14) days to provide any further evidence of the Defendant’s

compliance or non-compliance with the Preliminary Injunction, and the Court

will enter an order as to when or if the daily sanction ends.

      The Court will also award the Plaintiff’s reasonable attorneys’ fees and

costs in litigating this matter. The Plaintiff shall file a brief within fourteen

days from the entry of this Order providing a breakdown of the hours incurred

in litigating this contempt proceeding and discussing the relevant factors for




6 The Plaintiff posted its bond on Thursday, May 27, 2021, after the close of business in
the Netherlands. Thus, the Defendant should have begun complying with the Preliminary
Injunction no later than the close of business on May 28, 2021. As such, the imposition
of sanctions shall begin on the first full day of the Defendant’s non-compliance, May 29,
2021.
                                           25

        Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 25 of 27
determining the reasonableness of a fee request in the Fourth Circuit. See

Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008).

      Finally, it is this Court’s intention to try to stay in step with the Dutch

court proceedings and to provide proper and appropriate deference so that

the Dutch courts can adjudicate what is before them and this Court can

address what is properly pending here. To that end, the Court will direct the

Defendant to provide a copy of this Order to any and all Dutch courts in any

pending proceedings in which the Plaintiff and the Defendant are parties.



                                  ORDER

      IT IS, THEREFORE, ORDERED that the Defendant is hereby held in

civil contempt of the Court’s Preliminary Injunction.         [Doc. 39].    The

Defendant shall be pay to the Plaintiff Five Thousand Dollars ($5,000.00) for

each day after the entry of the Preliminary Injunction, starting from May 29,

2021, that the Defendant continues to use dmarcian.eu, dmarcian.nl,

dmarcian.co.uk,    dmarcian.be,    dmarcian.es,     dmarcian.fr,   dmarcian.at,

dmarcian.frl, dmarcian.io, dmarcian.jp, dmarcian.hk, or any other website

featuring the “dmarcian” domain name. The parties shall provide any further

evidence of the Defendant’s continued compliance or non-compliance with

the Preliminary Injunction within fourteen (14) days of the entry of this Order

                                       26

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 26 of 27
      IT IS FURTHER ORDERED that the Defendant shall pay the Plaintiff’s

attorneys’ fees and costs in litigating this matter. The Plaintiff shall file a brief

detailing its reasonable costs, fees, and expenses incurred in this action

within fourteen (14) days of the entry of this Order.

      IT IS FURTHER ORDERED that the Defendant shall provide a copy of

this Order to any and all Dutch courts in any proceedings in which the Plaintiff

and the Defendant are parties.

      The Court will retain jurisdiction over the Show Cause Order to levy

fines, order compliance, and otherwise grant further relief as the Court finds

appropriate.

      IT IS SO ORDERED.

                                Signed: August 11, 2021




                                           27

       Case 1:21-cv-00067-MR Document 80 Filed 08/11/21 Page 27 of 27
